Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-3, 5 and 7-14, filed on 06/08/2022 is acknowledged. The traversal is on the ground that a national stage application containing claims to different categories of invention can be considered to have unity of invention if the claims distinguishable over prior art. However, as set forth in the previous office action, the common technical features of the claims have been taught by cited prior art, which do not provide a contribution over prior art, thus the restriction based on the lack of unity analysis is proper and made final. Claims 4, 6 (depends upon claim 4) and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-3, 5 and 7-14 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 9 and 10 are rejected as being vague and indefinite when it recites "alkali-insoluble”, because the definition of alkali-insoluble” is not clear. It is not clear the compound or the coating film is not soluble in an alkali aqueous solution or cannot mixed with an alkali compound. In this office action, it is taken that the “alkali-insoluble” is not soluble in an alkali aqueous solution. 
Claim 12 is rejected as being vague and indefinite when it recites "a viscosity in the range of 2 to 20 mPa.s”. The viscosity of a solution directly depends upon the measuring conditions such as temperature and shear rate. Without set forth the measuring condition, the scope of the viscosity as claimed is not clearly defined.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwase (US 2017/0232718, of record, ‘718 hereafter).
Regarding claims 1-3, 5, 8-10 and 14, ‘718 discloses a composition comprising quantum dots reading upon light-emitting nanocrystal particles and a photo-polymerizable compound having a log P value being in a range of 0.5 to 3 ([0055]-[0060], [0102]-[0106], Example 1, [0188]-[0191]), wherein the composition does not contain water and the polymerizable compound is a radical photopolymerizable compound ([0095]-[0099]) and is not soluble in alkali aqueous solution (acrylate monomers and the film formed from the monomers is not soluble in an alkali aqueous solution). ‘’718 does not expressly set forth the composition being an ink composition which is used for a color filter; however, ‘718 discloses a composition being identical to the composition as instantly claimed, therefore, the  composition of ‘718 must possess the same chemical and physical properties and capabilities as the presently claimed ink composition, which is inherently capable of being used for a color filter. 
Regarding claim 11, ‘718 teaches all the limitations of claim 3, but ‘718 does not expressly set forth that the ink composition has a surface tension in a presently claimed range. However, it is known in the art that the both Log P value of a compound and surface tension of an ink composition directly depend upon the balance of hydrophilicity and hydrophobicity of the compound used in the composition, since ‘718 discloses a composition having a majority of organic compounds with Log P values being in the presently claimed range, it is reasonable to expect that the surface tension of the composition is also within the presently claimed range, in absence of an objective showing to the contrary. 
Claim 7 is rejected under 35 U.S.C. 103 as obvious over Iwase (US 2017/0232718, of record, ‘718 hereafter) in view of Oshima et al (US 2005/0008970, ‘970 hereafter)
Regarding claim 7, ‘718 teaches all the limitations of claim 3, but ‘718 does not set forth that the composition further comprises a molecular sieve. However, ‘970 discloses a printing composition reading upon ink composition comprising a photopolymerizable compounds  and inorganic fillers to improve process properties and printing durability ([0041]-[0042], Examples), wherein the filler can be a molecular sieve (Example 4, Table 4, [0379]-[0381]). In light of these teachings, one of ordinary skill in the art would have used the molecular sieve as taught by ‘970, to modify the composition of ‘718, in order to render an ink composition having better process properties and printing durability.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as obvious over Iwase (US 2017/0232718, of record, ‘718 hereafter) in view of Wachi et al (US 2009/0035535, ‘535 hereafter).
Regarding claims 12 and 13, ‘718 teaches all the limitations of claim 3, but ‘718 does not set forth that the composition has viscosity as presently claimed and further comprising an organic solvent with a boiling point of 180C or more. However, ‘535 discloses an ink composition contains an organic solvent having boiling point being 220 °C or higher and low viscosity in order to render the ink having adequate wet spreading ([0077]-[0080]). In light of these teachings, one of ordinary skill in the art would have used the high boiling point solvent as taught by ‘535, to modify the ink composition of ‘718, in order to adjust the render an ink composition having proper viscosity and adequate wet spreading. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782